Citation Nr: 0902812	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  94-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1942 to September 1945.  
The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from an April 1993 decisional letter of the 
Philadelphia RO that declined to reopen a claim of service 
connection for cause of the veteran's death.  In August 1998, 
the appellant testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
a decision issued in March 1999, the Board reopened the 
appellant's claim and remanded the cause of death issue for 
further development.  In March 2000, the Board denied the 
appellant's claim.  The appellant appealed that decision to 
the Court.  In July 2001, the Court vacated the March 2000 
Board decision and remanded the case for additional 
development involving compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February 2002, the Board 
undertook development under authority then in effect.  In 
June 2003, the matter was remanded for notice, development, 
and initial RO consideration of additional evidence.  
Additional evidence was then again received, and in May 2004, 
the matter was again remanded to afford the RO initial 
consideration of that evidence.  In August 2004, the matter 
was remanded for the purpose of providing the appellant 
notice under 38 C.F.R. § 3.159(e) of VA's inability to obtain 
a June 1978 VA treatment record.  In December 2004, VA sought 
and obtained a VHA advisory opinion in this issue.  In 
September 2005, the Board denied the appellant's claim.  The 
appellant appealed this decision and in March 2008, the Court 
vacated the September 2005 Board decision and remanded the 
case for further adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The veteran died in June 1978; he was pronounced deceased 
on arrival at the hospital where he was brought after being 
found not breathing on the floor of his car; toxicology 
showed blood alcohol level of 0.34 %; there was no autopsy; 
and his original death certificate identified the cause of 
his death as acute alcoholism.

2.  In November 1981, upon request of the appellant (who 
advised that at the time of his last, May 17, 1978, visit to 
the VA hospital the veteran had "thrombosis phlebitis in the 
right leg", "that doctors at the hospital [felt] that [the 
veteran] died from a blood clot in the right leg", that the 
veteran's medical records never showed alcohol in his blood; 
and that she could not get a VA pension unless the death 
certificate was revised to delete acute alcoholism as the 
cause of death), the physician who issued the original death 
certificate issued a revised death certificate listing the 
immediate cause of the veteran's death as chronic 
thrombophlebitis, and obesity bypass surgery as other 
significant condition contributing to death, but not related 
to the terminal disease or condition.

3.  The veteran had established service connection for 
varicose veins of the right leg, rated 40 percent when he 
died; nonservice-connected disabilities treated in the months 
preceding his death included massive obesity, hypertension, 
chronic alcohol abuse, and anxiety; thrombophlebitis was not 
noted in any treatment record in the months preceding the 
veteran's death. 

4.  Based on the competent evidence of record, it cannot be 
found, without resort to speculation, that the cause of the 
veteran's death was a pulmonary embolus as a complication of 
thrombophlebitis that was caused or aggravated by the 
veteran's service-connected varicose veins of the right leg.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that proper VCAA notice 
for dependency and indemnity compensation (DIC) claims must 
also include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

The appellant did not receive notice that substantially 
complied with the requirements of Hupp.  While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
a reasonable person could be expected to understand from the 
notice given what was needed and the appellant had actual 
knowledge of some elements of Hupp notice requirements.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding that the 
appellant was not prejudiced by inadequate notice because his 
actions had demonstrated that he had actual knowledge of what 
was necessary to substantiate his claim).

A June 2003 letter explained the evidence VA was responsible 
for providing and the evidence the appellant was responsible 
for providing.  This letter also provided her with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  An October 1999 statement of the case 
(SOC) provided her with the provisions of 38 C.F.R. § 3.312, 
explaining the situations when the cause of a veteran's death 
will be service-connected.  The crux of the appellant's 
argument is that the veteran's service-connected condition of 
varicose veins of the right leg contributed to cause his 
death.  Hence, the record clearly shows that she had actual 
knowledge of what was necessary to prove that the veteran's 
death was related to his service-connected condition and she 
was aware of his service-connected condition.  Hence, the 
record shows that the appellant has been provided with notice 
from which a reasonable person could be expected to 
understand what was needed to substantiate a claim of service 
connection for cause of the veteran's death based on a 
condition not yet service-connected and that she had actual 
knowledge of what was needed to prove a claim based on the 
veteran's service-connected condition.  While the appellant 
was not advised of the criteria governing effective dates of 
awards, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  

Regarding the duty to assist, the RO obtained service 
treatment records (STRs) and records of postservice treatment 
the veteran received for his varicose veins (and for 
nonservice-connected problems).  Additional development has 
been undertaken to ensure that all pertinent medical records 
were secured and associated with the claims file.  The 
appellant, including via her attorney, alleged that June 6, 
1978 treatment records (when the veteran was allegedly seen 
for a right leg blood clot) were outstanding.  And in written 
argument dated in January 2002 the attorney points to 
notations on the veteran's appointment card showing a date of 
July 6, 1978 as reflecting "error in the facts that have 
been accepted as true in this case" (because the date shown 
was after the veteran died).  Despite the fact that the 
appellant had previously reported that the veteran's last VA 
visit was May 17, 1978, VA arranged for an exhaustive search 
for June 1978 records, which proved fruitless, and the 
appellant was so advised.  On close review of the record, the 
undersigned found that rather than reflecting any error in 
the record, the cited documents reflect consistency in VA 
record-keeping and, along with more contemporaneous 
statements by the appellant that the veteran's last VA clinic 
visit was on May 17, 1978, contra-indicate that there was 
additional VA treatment in June 1978.  The record of the 
veteran's May 17, 1978 VA clinic visit shows that he was to 
be scheduled for follow-up on July 3, 1978.  The document 
cited by the appellant and her attorney as reflecting first 
that he was seen in June 1978, then that there were errors in 
the record, is in fact an appointment card which shows that 
the veteran was scheduled to be seen on May 17, 1978 (of 
which visit there is a record), then was first scheduled for 
follow-up on July 3, 1978, with that date crossed out and 
revised to July 6, 1978 (perhaps because of the Independence 
day holiday).  It has also been alleged on behalf of the 
appellant that records of the veteran's treatment by VA in 
1978 were destroyed by fire.  That allegation is inconsistent 
with the fact that such records are associated with the 
claims file.  

In May and August 1999, VA obtained a VA medical opinion on 
the issue and in December 2004, VA sought and obtained a VHA 
advisory opinion.  The appellant, through her attorney, 
submitted additional evidence and argument (with a waiver of 
RO review).  She has not identified any further pertinent 
evidence that remains outstanding.  Hence, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Factual Background

The veteran's STRs reflect that varicose veins of the right 
lower leg were noted in April 1943 and also on September 1945 
service separation examination.

Postservice evidence includes VA medical records which show 
that the veteran underwent multiple abdominal surgeries, 
including colostomy, ileostomy and cholecystectomy from 1967 
to 1969.  He was found to have Pickwickian syndrome.  Upon 
hospitalization in 1970, he was referred to the psychiatric 
clinic due to heavy drinking.  During hospitalizations in 
1971 and 1972 and on VA examination in 1973, varicose veins 
were noted bilaterally, as well as chronic alcoholism/ethanol 
excess.

In October 1973, the veteran was hospitalized at the 
Philadelphia VA Medical Center (VAMC) for drainage of a left 
leg hematoma, after dropping a garage door on his left leg.  
Examination of the extremities at that time revealed varices 
of the right leg saphenous system which were thrombosed.  
There were also varicosities of the left leg short saphenous 
system.

VA outpatient treatment records of the veteran from 1974 to 
1975 show that he sought treatment for swelling of both legs 
in December 1974.  An undated record from the orthopedic 
clinic notes varicose veins.

On January 1975 VA examination, the veteran gave a history of 
right leg thrombophlebitis a few years prior which lasted 
five days.  The diagnosis was tortuous, gross, palpable 
varicosities with saccular varicosities in both saphenous 
systems of the right leg.  On the left, the diagnosis was 
milder tortuous varicosities.  There was venous incompetency 
of the superficial systems.

1977 to 1978 VA treatment records primarily show treatment 
for obesity and hypertension.  Elevated blood pressure with 
venous insufficiency was noted in April 1977.  Venous varices 
of the right leg with 1+ edema of the right ankle were noted 
in May 1977.  In February 1978, the veteran noted that he was 
a compulsive drinker.  Bilateral lower extremity varicosities 
were noted in January and March 1978.  The veteran reported 
in April 1978 that he drank 1/4 to 1/3 gallon of wine each 
night.  He was seen for a check up for high blood pressure 
and weight control on May 17, 1978.  The examiner indicated 
that he was doing poorly with weight reduction, but his blood 
pressure was under good control.  There were no complaints or 
findings pertaining to the lower extremities.
The veteran died on June [redacted], 1978.  A report from the 
Peninsula General Hospital Medical Center shows that he was 
dead on arrival at the hospital.

A June 16, 1978, investigation report from E. R., M.D., a 
deputy medical examiner of the Office of the Chief Medical 
Examiner, notes that according to the veteran's wife he had 
been in failing health for years.  He was followed by the VA 
hospital once a month for various problems and was an 
alcoholic.  On the day of his death the veteran stated that 
he did not feel well and went to sit in the back of his car.  
When checked on by friends, he was lying on the floor; when 
propped up, the veteran said he would be okay.  When checked 
on again two hours later, it was discovered that he had 
apparently ceased to breathe and an ambulance was called.  He 
was dead on arrival at the Peninsula General Hospital Medical 
Center.  

The veteran's original death certificate, prepared by Dr. 
E. R. in June 1978, listed the cause of his death as acute 
alcoholism.  A June 1978 toxicology laboratory report shows 
that the veteran's blood alcohol content was 0.34 %.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was in effect for varicose veins of the 
right leg, rated 40 percent.

The appellant originally claimed entitlement to service 
connection for the cause of the veteran's death in 1978.  She 
stated that the veteran was not a heavy drinker and that he 
died from poor circulation caused by his service-connected 
varicose veins.

The appellant wrote to Dr. E. R. in October 1981 and 
requested that the veteran's death certificate be revised, as 
acute alcoholism could not have been the cause of his death.  
She stated that VA obtained the veteran's blood test report 
and found that it was under the lethal percentage range.  She 
further stated that the veteran had a severe problem with his 
right leg and was treated at the Philadelphia VAMC for 
thrombophlebitis on May 17, 1978.  She indicated that VA 
doctors felt that the veteran's death was caused by a blood 
clot in the right leg, and that all of his medical records 
from the 10-year period prior to his death were thoroughly 
examined and showed no alcohol in his blood.  She stated that 
VA would provide her benefits only if the death certificate 
was changed to exclude alcohol.

Dr. E. R. referred the veteran's case to R. S. F., M.D., the 
Chief Medical Examiner, for review.  In a November 1981 
letter to Dr. E. R., Dr. R. S. F. indicated he would have 
handled the veteran's case similarly since while a blood 
alcohol level of .34% was not a fatal level, the veteran had 
been sitting in the back seat of his car for quite some time 
and it was no doubt much higher.  However, as pulmonary 
embolus or some other cause of death could not be ruled out, 
Dr. R. S. F. had no serious objection to changing the death 
certificate to read "chronic thrombophlebitis complicating 
bypass surgery for obesity - natural causes."

Dr. E. R. wrote to the appellant in November 1981 and stated 
that although Dr. R. S. F. agreed with his assessment in the 
case, he felt that there was no real problem in changing the 
death certificate to eliminate alcohol.  The veteran's death 
certificate was revised by Dr. E. R. in November 1981 to 
reflect that the immediate cause of death was chronic 
thrombophlebitis, with "[o]besity bypass surgery" being a 
significant condition contributing to death but not related 
to the terminal disease or condition.

In February and June 1992 statements, the appellant disagreed 
with the denial of service connection for the cause of the 
veteran's death, stating that on June 6, 1978, the veteran 
was seen at the VA hospital for blood clots in the right leg, 
and was given medication for the condition.  She submitted a 
copy of the reverse of a VA Patient Data card which listed 
dates from June 1977 through July 1978 at which time 
medication was dispensed.   

In a September 1997 letter N. C. C, M.D. indicated that he 
reviewed the veteran's death certificate, letters from his 
wife to VA, a letter from Dr. E. R., and a summary of 
evidence and judicial actions.  He also interviewed the 
appellant and her daughter about events leading up to the 
veteran's death.  In his letter, Dr. N. C. C. suggested that 
the veteran died from a pulmonary embolus, a complication of 
thrombophlebitis, and cited statistics concerning the 
frequency of occurrence of pulmonary embolus at death.  He 
noted that prior to his death, on May [redacted], 1978, the veteran 
was treated for an episode of thrombophlebitis of the right 
leg.  He was uncertain as to why the veteran's treatment 
included outpatient management and no anticoagulants.  
Significant risk factors for pulmonary embolus were noted to 
include a history of severe ilio-femoral thrombophlebitis, 
which Dr. N. C. C. appeared to relate to the veteran's 
service-connected varicose vein disability.  Additional risk 
factors for the veteran included obesity, age, and extensive 
postoperative procedures for gastric stapling procedure.  Dr. 
N. C. C. stated "If one was to even consider that the death 
certificate is factual, then the true cause of death was most 
likely pulmonary embolus."  He stated that the veteran had 
numerous significant risk factors for pulmonary embolus, 
including a history of severe ilio- femoral thrombophlebitis, 
and opined that the cause of the veteran's death "is 
directly related to his previous disability which was 
varicose vein/phlebitis for which he was originally 
disabled."  A copy of Dr. N. C. C's extensive curriculum 
vitae, showing that he had expertise in cardiothoracic 
surgery, was attached to the letter.

The appellant and her daughter offered several lay statements 
in support of the appellant's claim, including in written 
documents, at a hearing at the RO in December 1983, and at a 
hearing before the undersigned in August 1998.  The appellant 
indicated that she had been a nurse.  She and her daughter 
asserted that the veteran's service-connected varicose vein 
condition caused or substantially contributed to his death.  
She testified that he was reportedly treated for 
thrombophlebitis at the VAMC on May 17, 1978.  Treatment 
included elastic stockings, but no blood thinner.  She stated 
that the veteran was not an alcoholic and that there had been 
a mix-up with his death certificate.  She indicated that the 
funeral director told her that the veteran's death was caused 
by a blood clot.  A friend of the veteran's testified in 1983 
that the veteran did not have a problem with alcohol.

In an August 1998 letter to the appellant, A. Y., D.O., cited 
several textbooks to facilitate the descriptions of certain 
venous disorders and generally linked the presence of 
pulmonary embolism to deep vein thrombosis; it was stated 
that more than 95% of pulmonary emboli arise from thrombosis 
in the deep venous system of the lower legs.  

In March 1999 the Board remanded the case for review by a 
specialist in cardiology.  The Chief of Cardiology at the 
Philadelphia VAMC (L. F., M.D.), who was a professor of 
Medicine at the University of Pennsylvania and President of 
the American Heart Association in Pennsylvania, reviewed the 
entire claims file and multiple medical texts and provided a 
medical opinion in May 1999 with an addendum in August 1999.  
He recounted the veteran's history in detail, indicating that 
Dr. N. C. C.'s opinion that the veteran probably died of 
pulmonary embolus was based upon acceptance of information in 
the death certificate that the veteran suffered from chronic 
thrombophlebitis and had an episode of thrombophlebitis one 
month prior to his death.  He noted that the medical examiner 
changed the veteran's death certificate three years after his 
death to attribute death to thrombophlebitis based upon 
information provided by the appellant.  He further noted that 
there was no mention of leg tenderness, venous cords, or 
other evidence of venous thrombosis or thrombophlebitis in VA 
clinical notes dated on May 17, 1978.  The only evidence of 
superficial thrombophlebitis was in 1973, five years prior to 
the veteran's death.  He stated that there was no evidence 
that the veteran suffered from deep vein thrombophlebitis at 
any time, much less during several months prior to his death.  
He provided clarifying statistics concerning the occurrence 
of pulmonary embolism upon death.  In conclusion, he opined:

Since varicose veins can be a risk factor for deep 
vein thrombosis and deep vein thrombosis can cause 
pulmonary emboli, it remains a possibility that 
the varicose veins are related to [the veteran's] 
cause of death.  However, in the absence of 
documentation of deep vein thrombosis despite 
ample evidence of regular medical care and in the 
absence of autopsy evidence or other clinical 
evidence supporting pulmonary emboli, the 
possibility that varicose veins contributed to 
[the veteran's] cause of death is a speculative 
possibility that is no more likely than other 
possible causes of death.  Specifically, it is my 
opinion that it is not at least as likely as not 
that the veteran's service connected varicose vein 
disability caused his death or contributed 
substantially or materially to cause his death.  
Furthermore, I conclude that it is not at least as 
likely as not that the veteran's service connected 
varicose vein disability aided or lent assistance 
to the production of his death.

The appellant's attorney then secured a January 2004 medical 
opinion by C. N. B., MD, specialist in neuro-radiology.  Dr. 
C. N. B. stated that it was his opinion that the veteran's 
service-connected varicose veins caused his demise by way of 
pulmonary embolus.  Dr. C. N. B. based his opinion, in part, 
on the following:  the death certificate (revised) listing 
chronic thrombophlebitis as the cause of death; the 
appellant's October 1981 statement that doctors felt the 
veteran died of a blood clot; the fact that the veteran had 
service-connected varicose veins; the fact that varicose 
veins are positively associated with deep vein thrombosis 
(citing Table 84-1 of Cecil's Textbook of Medicine, 
2001[sic], p. 443 [sic] as support) which is positively 
associated with pulmonary embolus; and a history that the 
veteran made multiple medical visits for thrombophlebitis and 
varicose vein problems prior to his demise.  Dr. C. N. B. 
noted supporting medical opinions on file, and stated his 
reasons for disagreeing with the VA cardiologist's August 
1999 opposing view.  In March 2004, Dr. C. N. B. submitted a 
letter buttressing his January 2004 opinion.   

In August 2004, the appellant's attorney submitted copies of 
previously submitted medical records, including an April 1977 
VA outpatient treatment record that noted increased (by way 
of an upward-pointing arrow) "BP" (blood pressure) and 
venous insufficiency.  Having characterized the upward 
pointing arrow (?) as a T, the appellant's attorney asserted 
that "TBP" evidenced the presence of thrombophlebitis.

In December 2004, VA sought and obtained a medical opinion 

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1942 to September 1945.  
The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from an April 1993 decisional letter of the 
Philadelphia RO that declined to reopen a claim of service 
connection for cause of the veteran's death.  In August 1998, 
the appellant testified at a personal hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
a decision issued in March 1999, the Board reopened the 
appellant's claim and remanded the cause of death issue for 
further development.  In March 2000, the Board denied the 
appellant's claim.  The appellant appealed that decision to 
the Court.  In July 2001, the Court vacated the March 2000 
Board decision and remanded the case for additional 
development involving compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February 2002, the Board 
undertook development under authority then in effect.  In 
June 2003, the matter was remanded for notice, development, 
and initial RO consideration of additional evidence.  
Additional evidence was then again received, and in May 2004, 
the matter was again remanded to afford the RO initial 
consideration of that evidence.  In August 2004, the matter 
was remanded for the purpose of providing the appellant 
notice under 38 C.F.R. § 3.159(e) of VA's inability to obtain 
a June 1978 VA treatment record.  In December 2004, VA sought 
and obtained a VHA advisory opinion in this issue.  In 
September 2005, the Board denied the appellant's claim.  The 
appellant appealed this decision and in March 2008, the Court 
vacated the September 2005 Board decision and remanded the 
case for further adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The veteran died in June 1978; he was pronounced deceased 
on arrival at the hospital where he was brought after being 
found not breathing on the floor of his car; toxicology 
showed blood alcohol level of 0.34 %; there was no autopsy; 
and his original death certificate identified the cause of 
his death as acute alcoholism.

2.  In November 1981, upon request of the appellant (who 
advised that at the time of his last, May 17, 1978, visit to 
the VA hospital the veteran had "thrombosis phlebitis in the 
right leg", "that doctors at the hospital [felt] that [the 
veteran] died from a blood clot in the right leg", that the 
veteran's medical records never showed alcohol in his blood; 
and that she could not get a VA pension unless the death 
certificate was revised to delete acute alcoholism as the 
cause of death), the physician who issued the original death 
certificate issued a revised death certificate listing the 
immediate cause of the veteran's death as chronic 
thrombophlebitis, and obesity bypass surgery as other 
significant condition contributing to death, but not related 
to the terminal disease or condition.

3.  The veteran had established service connection for 
varicose veins of the right leg, rated 40 percent when he 
died; nonservice-connected disabilities treated in the months 
preceding his death included massive obesity, hypertension, 
chronic alcohol abuse, and anxiety; thrombophlebitis was not 
noted in any treatment record in the months preceding the 
veteran's death. 

4.  Based on the competent evidence of record, it cannot be 
found, without resort to speculation, that the cause of the 
veteran's death was a pulmonary embolus as a complication of 
thrombophlebitis that was caused or aggravated by the 
veteran's service-connected varicose veins of the right leg.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that proper VCAA notice 
for dependency and indemnity compensation (DIC) claims must 
also include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

The appellant did not receive notice that substantially 
complied with the requirements of Hupp.  While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
a reasonable person could be expected to understand from the 
notice given what was needed and the appellant had actual 
knowledge of some elements of Hupp notice requirements.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding that the 
appellant was not prejudiced by inadequate notice because his 
actions had demonstrated that he had actual knowledge of what 
was necessary to substantiate his claim).

A June 2003 letter explained the evidence VA was responsible 
for providing and the evidence the appellant was responsible 
for providing.  This letter also provided her with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  An October 1999 statement of the case 
(SOC) provided her with the provisions of 38 C.F.R. § 3.312, 
explaining the situations when the cause of a veteran's death 
will be service-connected.  The crux of the appellant's 
argument is that the veteran's service-connected condition of 
varicose veins of the right leg contributed to cause his 
death.  Hence, the record clearly shows that she had actual 
knowledge of what was necessary to prove that the veteran's 
death was related to his service-connected condition and she 
was aware of his service-connected condition.  Hence, the 
record shows that the appellant has been provided with notice 
from which a reasonable person could be expected to 
understand what was needed to substantiate a claim of service 
connection for cause of the veteran's death based on a 
condition not yet service-connected and that she had actual 
knowledge of what was needed to prove a claim based on the 
veteran's service-connected condition.  While the appellant 
was not advised of the criteria governing effective dates of 
awards, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  

Regarding the duty to assist, the RO obtained service 
treatment records (STRs) and records of postservice treatment 
the veteran received for his varicose veins (and for 
nonservice-connected problems).  Additional development has 
been undertaken to ensure that all pertinent medical records 
were secured and associated with the claims file.  The 
appellant, including via her attorney, alleged that June 6, 
1978 treatment records (when the veteran was allegedly seen 
for a right leg blood clot) were outstanding.  And in written 
argument dated in January 2002 the attorney points to 
notations on the veteran's appointment card showing a date of 
July 6, 1978 as reflecting "error in the facts that have 
been accepted as true in this case" (because the date shown 
was after the veteran died).  Despite the fact that the 
appellant had previously reported that the veteran's last VA 
visit was May 17, 1978, VA arranged for an exhaustive search 
for June 1978 records, which proved fruitless, and the 
appellant was so advised.  On close review of the record, the 
undersigned found that rather than reflecting any error in 
the record, the cited documents reflect consistency in VA 
record-keeping and, along with more contemporaneous 
statements by the appellant that the veteran's last VA clinic 
visit was on May 17, 1978, contra-indicate that there was 
additional VA treatment in June 1978.  The record of the 
veteran's May 17, 1978 VA clinic visit shows that he was to 
be scheduled for follow-up on July 3, 1978.  The document 
cited by the appellant and her attorney as reflecting first 
that he was seen in June 1978, then that there were errors in 
the record, is in fact an appointment card which shows that 
the veteran was scheduled to be seen on May 17, 1978 (of 
which visit there is a record), then was first scheduled for 
follow-up on July 3, 1978, with that date crossed out and 
revised to July 6, 1978 (perhaps because of the Independence 
day holiday).  It has also been alleged on behalf of the 
appellant that records of the veteran's treatment by VA in 
1978 were destroyed by fire.  That allegation is inconsistent 
with the fact that such records are associated with the 
claims file.  

In May and August 1999, VA obtained a VA medical opinion on 
the issue and in December 2004, VA sought and obtained a VHA 
advisory opinion.  The appellant, through her attorney, 
submitted additional evidence and argument (with a waiver of 
RO review).  She has not identified any further pertinent 
evidence that remains outstanding.  Hence, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Factual Background

The veteran's STRs reflect that varicose veins of the right 
lower leg were noted in April 1943 and also on September 1945 
service separation examination.

Postservice evidence includes VA medical records which show 
that the veteran underwent multiple abdominal surgeries, 
including colostomy, ileostomy and cholecystectomy from 1967 
to 1969.  He was found to have Pickwickian syndrome.  Upon 
hospitalization in 1970, he was referred to the psychiatric 
clinic due to heavy drinking.  During hospitalizations in 
1971 and 1972 and on VA examination in 1973, varicose veins 
were noted bilaterally, as well as chronic alcoholism/ethanol 
excess.

In October 1973, the veteran was hospitalized at the 
Philadelphia VA Medical Center (VAMC) for drainage of a left 
leg hematoma, after dropping a garage door on his left leg.  
Examination of the extremities at that time revealed varices 
of the right leg saphenous system which were thrombosed.  
There were also varicosities of the left leg short saphenous 
system.

VA outpatient treatment records of the veteran from 1974 to 
1975 show that he sought treatment for swelling of both legs 
in December 1974.  An undated record from the orthopedic 
clinic notes varicose veins.

On January 1975 VA examination, the veteran gave a history of 
right leg thrombophlebitis a few years prior which lasted 
five days.  The diagnosis was tortuous, gross, palpable 
varicosities with saccular varicosities in both saphenous 
systems of the right leg.  On the left, the diagnosis was 
milder tortuous varicosities.  There was venous incompetency 
of the superficial systems.

1977 to 1978 VA treatment records primarily show treatment 
for obesity and hypertension.  Elevated blood pressure with 
venous insufficiency was noted in April 1977.  Venous varices 
of the right leg with 1+ edema of the right ankle were noted 
in May 1977.  In February 1978, the veteran noted that he was 
a compulsive drinker.  Bilateral lower extremity varicosities 
were noted in January and March 1978.  The veteran reported 
in April 1978 that he drank 1/4 to 1/3 gallon of wine each 
night.  He was seen for a check up for high blood pressure 
and weight control on May 17, 1978.  The examiner indicated 
that he was doing poorly with weight reduction, but his blood 
pressure was under good control.  There were no complaints or 
findings pertaining to the lower extremities.
The veteran died on June [redacted], 1978.  A report from the 
Peninsula General Hospital Medical Center shows that he was 
dead on arrival at the hospital.

A June 16, 1978, investigation report from E. R., M.D., a 
deputy medical examiner of the Office of the Chief Medical 
Examiner, notes that according to the veteran's wife he had 
been in failing health for years.  He was followed by the VA 
hospital once a month for various problems and was an 
alcoholic.  On the day of his death the veteran stated that 
he did not feel well and went to sit in the back of his car.  
When checked on by friends, he was lying on the floor; when 
propped up, the veteran said he would be okay.  When checked 
on again two hours later, it was discovered that he had 
apparently ceased to breathe and an ambulance was called.  He 
was dead on arrival at the Peninsula General Hospital Medical 
Center.  

The veteran's original death certificate, prepared by Dr. 
E. R. in June 1978, listed the cause of his death as acute 
alcoholism.  A June 1978 toxicology laboratory report shows 
that the veteran's blood alcohol content was 0.34 %.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was in effect for varicose veins of the 
right leg, rated 40 percent.

The appellant originally claimed entitlement to service 
connection for the cause of the veteran's death in 1978.  She 
stated that the veteran was not a heavy drinker and that he 
died from poor circulation caused by his service-connected 
varicose veins.

The appellant wrote to Dr. E. R. in October 1981 and 
requested that the veteran's death certificate be revised, as 
acute alcoholism could not have been the cause of his death.  
She stated that VA obtained the veteran's blood test report 
and found that it was under the lethal percentage range.  She 
further stated that the veteran had a severe problem with his 
right leg and was treated at the Philadelphia VAMC for 
thrombophlebitis on May 17, 1978.  She indicated that VA 
doctors felt that the veteran's death was caused by a blood 
clot in the right leg, and that all of his medical records 
from the 10-year period prior to his death were thoroughly 
examined and showed no alcohol in his blood.  She stated that 
VA would provide her benefits only if the death certificate 
was changed to exclude alcohol.

Dr. E. R. referred the veteran's case to R. S. F., M.D., the 
Chief Medical Examiner, for review.  In a November 1981 
letter to Dr. E. R., Dr. R. S. F. indicated he would have 
handled the veteran's case similarly since while a blood 
alcohol level of .34% was not a fatal level, the veteran had 
been sitting in the back seat of his car for quite some time 
and it was no doubt much higher.  However, as pulmonary 
embolus or some other cause of death could not be ruled out, 
Dr. R. S. F. had no serious objection to changing the death 
certificate to read "chronic thrombophlebitis complicating 
bypass surgery for obesity - natural causes."

Dr. E. R. wrote to the appellant in November 1981 and stated 
that although Dr. R. S. F. agreed with his assessment in the 
case, he felt that there was no real problem in changing the 
death certificate to eliminate alcohol.  The veteran's death 
certificate was revised by Dr. E. R. in November 1981 to 
reflect that the immediate cause of death was chronic 
thrombophlebitis, with "[o]besity bypass surgery" being a 
significant condition contributing to death but not related 
to the terminal disease or condition.

In February and June 1992 statements, the appellant disagreed 
with the denial of service connection for the cause of the 
veteran's death, stating that on June 6, 1978, the veteran 
was seen at the VA hospital for blood clots in the right leg, 
and was given medication for the condition.  She submitted a 
copy of the reverse of a VA Patient Data card which listed 
dates from June 1977 through July 1978 at which time 
medication was dispensed.   

In a September 1997 letter N. C. C, M.D. indicated that he 
reviewed the veteran's death certificate, letters from his 
wife to VA, a letter from Dr. E. R., and a summary of 
evidence and judicial actions.  He also interviewed the 
appellant and her daughter about events leading up to the 
veteran's death.  In his letter, Dr. N. C. C. suggested that 
the veteran died from a pulmonary embolus, a complication of 
thrombophlebitis, and cited statistics concerning the 
frequency of occurrence of pulmonary embolus at death.  He 
noted that prior to his death, on May 17, 1978, the veteran 
was treated for an episode of thrombophlebitis of the right 
leg.  He was uncertain as to why the veteran's treatment 
included outpatient management and no anticoagulants.  
Significant risk factors for pulmonary embolus were noted to 
include a history of severe ilio-femoral thrombophlebitis, 
which Dr. N. C. C. appeared to relate to the veteran's 
service-connected varicose vein disability.  Additional risk 
factors for the veteran included obesity, age, and extensive 
postoperative procedures for gastric stapling procedure.  Dr. 
N. C. C. stated "If one was to even consider that the death 
certificate is factual, then the true cause of death was most 
likely pulmonary embolus."  He stated that the veteran had 
numerous significant risk factors for pulmonary embolus, 
including a history of severe ilio- femoral thrombophlebitis, 
and opined that the cause of the veteran's death "is 
directly related to his previous disability which was 
varicose vein/phlebitis for which he was originally 
disabled."  A copy of Dr. N. C. C's extensive curriculum 
vitae, showing that he had expertise in cardiothoracic 
surgery, was attached to the letter.

The appellant and her daughter offered several lay statements 
in support of the appellant's claim, including in written 
documents, at a hearing at the RO in December 1983, and at a 
hearing before the undersigned in August 1998.  The appellant 
indicated that she had been a nurse.  She and her daughter 
asserted that the veteran's service-connected varicose vein 
condition caused or substantially contributed to his death.  
She testified that he was reportedly treated for 
thrombophlebitis at the VAMC on May 17, 1978.  Treatment 
included elastic stockings, but no blood thinner.  She stated 
that the veteran was not an alcoholic and that there had been 
a mix-up with his death certificate.  She indicated that the 
funeral director told her that the veteran's death was caused 
by a blood clot.  A friend of the veteran's testified in 1983 
that the veteran did not have a problem with alcohol.

In an August 1998 letter to the appellant, A. Y., D.O., cited 
several textbooks to facilitate the descriptions of certain 
venous disorders and generally linked the presence of 
pulmonary embolism to deep vein thrombosis; it was stated 
that more than 95% of pulmonary emboli arise from thrombosis 
in the deep venous system of the lower legs.  

In March 1999 the Board remanded the case for review by a 
specialist in cardiology.  The Chief of Cardiology at the 
Philadelphia VAMC (L. F., M.D.), who was a professor of 
Medicine at the University of Pennsylvania and President of 
the American Heart Association in Pennsylvania, reviewed the 
entire claims file and multiple medical texts and provided a 
medical opinion in May 1999 with an addendum in August 1999.  
He recounted the veteran's history in detail, indicating that 
Dr. N. C. C.'s opinion that the veteran probably died of 
pulmonary embolus was based upon acceptance of information in 
the death certificate that the veteran suffered from chronic 
thrombophlebitis and had an episode of thrombophlebitis one 
month prior to his death.  He noted that the medical examiner 
changed the veteran's death certificate three years after his 
death to attribute death to thrombophlebitis based upon 
information provided by the appellant.  He further noted that 
there was no mention of leg tenderness, venous cords, or 
other evidence of venous thrombosis or thrombophlebitis in VA 
clinical notes dated on May 17, 1978.  The only evidence of 
superficial thrombophlebitis was in 1973, five years prior to 
the veteran's death.  He stated that there was no evidence 
that the veteran suffered from deep vein thrombophlebitis at 
any time, much less during several months prior to his death.  
He provided clarifying statistics concerning the occurrence 
of pulmonary embolism upon death.  In conclusion, he opined:

Since varicose veins can be a risk factor for deep 
vein thrombosis and deep vein thrombosis can cause 
pulmonary emboli, it remains a possibility that 
the varicose veins are related to [the veteran's] 
cause of death.  However, in the absence of 
documentation of deep vein thrombosis despite 
ample evidence of regular medical care and in the 
absence of autopsy evidence or other clinical 
evidence supporting pulmonary emboli, the 
possibility that varicose veins contributed to 
[the veteran's] cause of death is a speculative 
possibility that is no more likely than other 
possible causes of death.  Specifically, it is my 
opinion that it is not at least as likely as not 
that the veteran's service connected varicose vein 
disability caused his death or contributed 
substantially or materially to cause his death.  
Furthermore, I conclude that it is not at least as 
likely as not that the veteran's service connected 
varicose vein disability aided or lent assistance 
to the production of his death.

The appellant's attorney then secured a January 2004 medical 
opinion by C. N. B., MD, specialist in neuro-radiology.  Dr. 
C. N. B. stated that it was his opinion that the veteran's 
service-connected varicose veins caused his demise by way of 
pulmonary embolus.  Dr. C. N. B. based his opinion, in part, 
on the following:  the death certificate (revised) listing 
chronic thrombophlebitis as the cause of death; the 
appellant's October 1981 statement that doctors felt the 
veteran died of a blood clot; the fact that the veteran had 
service-connected varicose veins; the fact that varicose 
veins are positively associated with deep vein thrombosis 
(citing Table 84-1 of Cecil's Textbook of Medicine, 
2001[sic], p. 443 [sic] as support) which is positively 
associated with pulmonary embolus; and a history that the 
veteran made multiple medical visits for thrombophlebitis and 
varicose vein problems prior to his demise.  Dr. C. N. B. 
noted supporting medical opinions on file, and stated his 
reasons for disagreeing with the VA cardiologist's August 
1999 opposing view.  In March 2004, Dr. C. N. B. submitted a 
letter buttressing his January 2004 opinion.   

In August 2004, the appellant's attorney submitted copies of 
previously submitted medical records, including an April 1977 
VA outpatient treatment record that noted increased (by way 
of an upward-pointing arrow) "BP" (blood pressure) and 
venous insufficiency.  Having characterized the upward 
pointing arrow (?) as a T, the appellant's attorney asserted 
that "TBP" evidenced the presence of thrombophlebitis.

In December 2004, VA sought and obtained a medical opinion 
from J. A. C., M.D., Assistant Professor of Surgery (Vascular 
Surgery) at the School of Medicine at Washington University 
in St. Louis.  Dr. J. A. C. noted that the veteran's medical 
history was significant for the following: morbid obesity; 
hypertension; jejunoileal bypass with complications resulting 
in hospitalization (1967-68); persistent ventral hernia; 
bilateral lower extremity saphenous varicosities and venous 
insufficiency (right saphenous vein described as thrombosed 
in one evaluation in October 1973); and alcohol use requiring 
treatment for withdrawal.  Dr. J. A. C. stated that with the 
veteran's history and the clinical scenario at the time of 
his death, the veteran's death could have been caused by 
pulmonary embolus, ventricular arrhythmia, acute stroke, or 
obstructive apnea.  He stated that if pulmonary embolus is 
the cause of the veteran's death, it could only be related to 
the veteran's venous circulation through the development of 
deep venous thrombosis.  Dr. J. A. C. found that this 
diagnosis was never established in the veteran.  He noted 
that while the veteran had venous disease in the form of 
superficial varicosities in the right leg, he had no 
documented history of diagnostic testing to delineate the 
etiology and extent of his venous insufficiency.  Also, the 
veteran never had any testing performed to document the 
presence or absence of deep vein thrombus.  Dr. J. A. C. 
noted that while the veteran had one report of a history of 
superficial thrombophlebitis in 1973, he thought such a 
finding was a mistake, as the veteran's varicosities were 
isolated varicose veins and because the veteran was never 
treated with anti-coagulation medication (blood thinners), as 
would be the case if he had deep vein thrombosis.  Also, he 
noted that none of the other records of medical treatment 
within the five years prior to the veteran's death noted 
evidence of superficial thrombophlebitis, while records from 
the year prior to his death noted varicosities and pedal 
edema.  Dr. J. A. C. went on to state that even if it is 
assumed that the veteran had superficial thrombophlebitis, 
there would only be a 10 to 20 percent chance that this would 
progress to deep vein thrombosis.  He extrapolated further to 
assert that the presence of deep vein thrombosis does not 
necessarily result in pulmonary embolism.  Based on this 
reasoning, Dr. J. A. C. found that the evidence did not 
support a finding that the veteran's service-connected 
varicose vein disability was as likely as not causally 
related to his death.  Dr. J. A. C. went on to respond to 
each of the prior medical opinions of record.  With regard to 
Dr. N. C. C.'s opinion, he noted that that opinion was based 
on the belief that the veteran had thrombophlebitis or severe 
ilio-femoral thrombophlebitis - findings for which there is 
no documentation.  With respect to Dr. C. N. B.'s opinion, 
Dr. J. A. C. noted that Dr. C. N. B.'s recitation of 
"associations" between various conditions says little about 
causal connections and likelihoods.  He found it remarkable 
that Dr. C. N. B. interpreted the amended death certificate 
listing thrombophlebitis as the cause of death to presume it 
a medical fact that the veteran died from a pulmonary 
embolism.  He noted that this interpretation ignores other 
possible causes of death and ignores the significant 
political pressure placed on the medical examiner to revise 
the death certificate many years after the death of the 
veteran.  

In February 2005, Dr. C. N. B. submitted a response in which 
he presented arguments to the points raised by Dr. J. A. C.  
Dr. C. N. B. re-asserted his belief that the veteran's 
service-connected varicose vein disability contributed to the 
veteran's death based on the following:  the veteran had a 
1973 superficial thrombophlebitis in the right leg; 
superficial thrombophlebitis significantly increases the 
development of deep venous thrombosis; and that the veteran 
died of an unknown cause that may have been pulmonary 
embolus.  

In a March 2005 opinion, Dr. H. G. B. concurred with Dr. 
C. N. B.'s opinion that the veteran, at least as likely as 
not, died suddenly of an acute pulmonary embolus that came 
from his documented diseased, venous system of his lower 
extremities.  In support, Dr. H. G. B. stated that it was 
documented that the veteran had acute thrombophlebitis in the 
past and had varicosities in the groin bilaterally.  He noted 
how there was documentation in medical treatise of instances 
where thrombus extended into the deep system at the 
perforating veins and more commonly at the point the 
superficial system empties into the deep system in the groin, 
and instances where pulmonary embolus can occur in these 
circumstances.  He noted that two risk factors for 
thrombophlebitis of being male and having venous 
insufficiency made the veteran a "prime candidate for acute 
thrombophlebitis."  He stated the following regarding the 
veteran's death:

[H]is final hours were marked by inebriation, 
spending several hours in the back seat of a car, 
with part of it curled up on the floor passed 
out.  He must have been cramped with his 300 lb 
bulk.  In this state and position he was 
decreasing the rate of venous return analogous to 
"Travelers Thrombosis" seen in air, train and 
car travel.  There was also considerable weight 
of his chest that increased inter thoracic 
pressure further by reducing venous return.  It 
is apparent to me that the risk of embolizing an 
acute thrombus from his diseased venous system to 
the lung is reasonable in this instance.

C.	Legal Criteria & Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation.  38 C.F.R. §  3.312(a) (emphasis 
added).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  "In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection."  38 C.F.R. 
§ 3.312(c)(1) (emphasis added).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Neither the initial (1978) nor the revised (1981) death 
certificate lists the veteran's sole service-connected 
disability, right leg varicose veins, as the immediate cause 
of his death, and it is not alleged otherwise.  The 
appellant's claim is premised instead on a theory that the 
veteran died of a pulmonary embolus due to deep vein 
thrombosis which was a complication of thrombophlebitis 
which, in turn, was caused or aggravated by the service-
connected right leg varicose veins.  The Board must base its 
decision not on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The record includes both medical evidence that supports the 
appellant's claim and medical evidence that is against the 
claim.  Evidence in support of (or tending to support) the 
appellant's claim includes the revised death certificate 
issued in 1981, a September 1997 opinion from Dr. N. C. C., 
an August 1998 letter from A. Y., opinions from Dr. C. N. B. 
(January 2004, March 2004 and February 2005), and a March 
2005 opinion from Dr. H. G. B.  Evidence against the 
appellant's claim includes the May/August 1999 VA doctor's 
opinion and the December 2004 VHA opinion.  The Board must 
weigh this evidence and determine whether the preponderance 
of the evidence supports the claim or the evidence is in 
equipoise (in which case the claim would be allowed) or 
whether the preponderance of the evidence is against the 
claim (in which case the claim must be denied).  In making 
its determination the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

First, the revised death certificate lists thrombophlebitis 
as the immediate cause of the veteran's death and post-bypass 
surgery obesity as a contributory cause.  This item of 
evidence is significant, as the listed immediate cause of 
death is the basis for later medical opinions supporting the 
appellant's claim that the veteran's service-connected 
varicose veins contributed to cause his death.  The Board 
finds that the probative value of this document as 
establishing the cause of the veteran's death must be viewed 
in light of the revising official's explanation for the 
revision, i.e., that he was requested to do so by the 
appellant, that she advised him that the blood alcohol level 
found was under the lethal range, that the veteran was 
treated for a severe right leg problem when he was last seen 
by VA on May 17, 1978 (a fact not supported by the record), 
that doctors at the hospital felt the veteran's death was 
caused by a blood clot (also not otherwise noted in the 
record), and that she could not get VA benefits unless the 
death certificate was amended to delete alcoholism as the 
cause of death.  Dr. E. R. informed that he consulted with 
his supervisor, Dr. R. S. F., who indicated that he agreed 
with Dr. E. R.'s initial assessment that the veteran died of 
acute alcoholism, but noted that a pulmonary embolism or some 
other cause could not be ruled out.  The supervisor indicated 
that "cardiorespiratory arrest" was useless as a cause of 
death for statistical purposes, and that he would have no 
serious objection to revising the cause of death from 
alcoholism to thrombophlebitis complicating bypass surgery 
for obesity, natural causes.  The Court has held that 
reliance on an appellant's statements renders a medical 
report incredible only if the Board rejects those statements.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  As noted, 
the evidence of record conflicts with several of the 
statements made by the appellant in her request to have the 
death certificate amended.  Hence, the Board finds that 
"chronic thrombophlebitis" was recorded as the veteran's 
cause of death (revised) based solely, it is readily 
apparent, on the inaccurate history provided by the 
appellant.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that a physician's opinion based on an inaccurate 
factual premise has no probative value).  

In June 2008 written argument, the appellant's attorney 
alleges that the death certificate is a medical opinion that 
can be rebutted.  He argues that the amended death 
certificate is supported as Dr. R. S. F.'s letter explains 
why the death certificate was being changed, but that the 
original death certificate did not contain such an 
explanation.  However, as noted, Dr. R. S. F.'s letter 
indicates support for the acute alcoholism cause of death, as 
he states that he would have handled the case the same way 
Dr. E. R. did and that while the blood alcohol level of 0.34% 
was not a fatal level, since the veteran had been sitting in 
the back seat of the car for quite awhile, there was "no 
doubt it was much higher."  Hence, even while finding that 
thrombophlebitis could not be ruled out as a cause of death, 
Dr. R. S. F. still noted his agreement with the original 
"acute alcoholism" cause of death.  

The appellant's attorney also argues that the original death 
certificate did not hold substantial probative weight as Dr. 
E. R. did not see the veteran when he was alive and did not 
autopsy the veteran.  What the  attorney fails to note is 
that Dr. R. S. F. also did not see the veteran when he was 
alive or autopsy the veteran.  Notably, the record does not 
reflect that Dr. R. S. F. even saw the veteran in death; his 
opinion was based solely on what he was told by Dr. E. R. 
(which was based on the appellant's statements), and any 
medical records reviewed; in contrast, Dr. E. R. examined the 
veteran's body and was informed of the circumstances leading 
to his death prior to determining a cause of death.  Hence, 
the attorney's argument that Dr. E. R. did not treat the 
veteran while he was living or perform an autopsy is not 
persuasive as Dr. R. S. F. had even less interaction with the 
veteran's case then Dr. E. R. did.  Consequently, these 
arguments do not support that the amended death certificate 
should be accorded more probative weight than the original 
death certificate.

The opinion from A. Y. is general in nature, and does not 
appear to be based upon the particular facts of this case or 
on a review of this veteran's medical records.  There is no 
indication that A. Y reviewed the claims file, and she made 
no mention of the facts of this veteran's case and rendered 
no medical opinion concerning this case.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (holding that medical evidence that 
is general cannot be used to support a claim).

Dr. N. C. C.'s opinion that the veteran died of pulmonary 
embolus has limited probative value because it is premised on 
incorrect factual assumptions, i.e., that the veteran was 
being followed for chronic thrombophlebitis, and that he had 
an episode of right leg thrombophlebitis on May 17, 1978.  In 
fact, no treatment record after 1973 reports any findings of 
thrombophlebitis, and when the veteran was seen on May 17, 
1978, it was in follow-up for obesity and hypertension, and 
there was no mention of lower extremity complaints, and 
specifically no mention of complaints or findings pertaining 
to thrombophlebitis.  The history of thrombophlebitis cited 
by Dr. N. C. C. was provided by the appellant and is 
unsupported and contradicted by clinical data.  See Reonal, 5 
Vet. App. 458, 460-61 (1993).

The opinions of Dr. C. N. B. are also premised on acceptance, 
as fact, of statements by the appellant that are not 
supported by the medical evidence of record.  Dr. C. N. B. 
indicated that he based his opinion, in part, on the 
(revised) death certificate identifying chronic 
thrombophlebitis as the cause of death, the appellant's 
October 1981 statement that doctors felt the veteran died of 
a blood clot, and the veteran's history of multiple medical 
visits for thrombophlebitis prior to his demise.  None of 
these assumptions is supported by the medical evidence of 
record, and a medical opinion resting on such assumptions can 
be afforded only limited probative weight.  While Dr. 
C. N. B. points to a positive association in medical history 
between varicose veins and pulmonary embolism, careful review 
of Table 84-1 (Cecil's) which is cited in support of that 
proposition does not identify such association.  Furthermore, 
no evidence has been provided here supporting a chain of 
events from varicose veins to deep vein thrombosis to 
pulmonary embolism.  

Each of the above noted medical opinions favoring the 
appellant's claim begins with the acceptance, as fact, of 
statements regarding the veteran's medical history that are 
not supported in the record, and, upon that tenuous basis 
these opinions proceed to speculate as to the possible chain 
of developments that may have led from varicose veins to 
thrombophlebitis to deep vein thrombosis to death by 
pulmonary embolus.  The opinions, individually or 
cumulatively, do not establish without resort to speculation, 
as the law requires (see 38 C.F.R. § 3.312(a)) that the 
proposed chain of events occurred in the instant case.   
Dr. H. G. B.'s opinion is based on a finding that the veteran 
had experienced an acute episode of thrombophlebitis in the 
past, specifically the 1973 instance.  He also notes that the 
veteran's male gender and his venous insufficiency were risk 
factors for acute thrombophlebitis.  However, he bases his 
conclusion that it is likely that the veteran died from an 
acute pulmonary embolus that came from his diseased venous 
system of his lower extremities on the fact that the veteran 
was inebriated, sitting in the back of a car for several 
hours, some of the time curled up on the floor passed out, 
likely being cramped by his 300 pound bulk.  Hence, even if 
the Board were to find that a pulmonary embolus caused the 
veteran's death, based on Dr. H. G. B.'s opinion, the opinion 
shows that there was an intervening cause that contributed 
substantially and materially to the pulmonary embolus, i.e. 
the veteran's inebriation and the fact that as a result he 
was curled up in the back seat of a car passed out for 
several hours.  With this scenario, the veteran's alcohol 
abuse becomes the underlying cause of the condition that 
caused his death.  If that were the case, compensation for 
the cause of death would be prohibited by law.  See 
38 U.S.C.A. § 1110.  Thus, the Board attaches little 
probative weight to Dr. H. G. B.'s opinion as it is based on 
a conclusion that the veteran's inebriation was essentially 
an intervening cause that resulted in a pulmonary embolus.  
Moreover, this opinion is also based on pure speculation 
regarding the chain of events that may have led to the 
veteran's death.  38 C.F.R. § 3.312; see Obert, 5 Vet. App. 
at 33.

The Board finds that substantial probative weight must be 
given to the opinion of the May/August 1999 VA opining 
physician (Dr. L. F.) because he reviewed and provided a 
detailed account of the veteran's medical history which is 
consistent with the treatment records, and based his opinion 
upon that history, without resorting to speculation or facts 
not in evidence.  He also provided a detailed rationale for 
his opinion that it was not at least as likely as not that 
the veteran's service-connected varicose veins caused his 
death or contributed substantially or materially to cause his 
death or aided or lent assistance to the production of his 
death.  Likewise, greater probative weight must also be given 
to the VHA opinion by Dr. J. A. C. in December 2004.  Dr. 
J. A. C. reviewed the entire claims file, complete with all 
prior medical opinions and carefully laid out the medical 
facts shown by the evidence and identified the statements 
accepted in some opinions as fact - though not shown by 
evidence.  He thoroughly detailed the many possible causes of 
the veteran's death, without resorting to speculation, and 
based his conclusion on medical facts shown in the record.  
Dr. J. A. C. showed nuanced consideration of conflicting 
findings when he reported that the veteran's history was 
complicated by the single reference from 1973 of superficial 
saphenous thrombophlebitis, but stated his belief that this 
likely was in error based on the fact that no subsequent 
records identified thrombophlebitis and noted that the 
veteran was not treated with anti-coagulation drugs (as would 
have been indicated once thrombophlebitis was established).  
Dr. J. A. C. provided a sound medical basis for his 
conclusion that it was not likely that the veteran's varicose 
veins were related to the cause of his death.  He noted that 
even if the veteran's varicose veins had progressed into 
thrombophlebitis, there was no evidence of record that the 
veteran had developed deep vein thrombosis or that this 
condition caused a pulmonary embolus and death.  Dr. J. A. C. 
found the contrary medical opinions of record to be logically 
flawed in that they relied on presumptions and associations 
without consideration of the actual medical record or the 
probabilities of such associations.

The Board has also considered the appellant's statement that 
a funeral director told her that the veteran died from a 
blood clot.  However, "hearsay medical evidence" is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (finding that a lay person's account of what a 
physician purportedly said was too attenuated and inherently 
unreliable to constitute medical evidence).  In addition, 
there is no evidence suggesting the funeral director had the 
medical expertise to ascribe the veteran's death to a blood 
clot.  Similarly, the appellant's daughter's contentions 
concerning the cause of the veteran's death are not competent 
evidence.  There is no indication that she or the funeral 
director possessed the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
Further, regarding the appellant's statements that the 
veteran's service-connected varicose veins caused or 
contributed to his death, at her personal hearing in December 
1983, she stated that she had been a nurse; however, there is 
no evidence in the record documenting her medical 
credentials.  She also has an obvious self-interest in this 
claim.  Regardless, given their respective medical expertise, 
the Board finds far less probative value in her statements 
than in the opinions of the VA physician (Dr. L. F.) in May 
and August 1999 and the VA physician (Dr. J. A. C.) who 
provided the December 2004 VHA opinion.  The VA doctor who 
provided the 1999 medical advisory opinions based on a review 
of the record is a specialist in cardiology, and the 
physician who provided the December 2004 opinion is an 
Assistant Professor of Vascular Surgery.  Both are eminently 
qualified to opine regarding the cause of the veteran's 
death.  These two opinions are based on review of the entire 
claims file with detailed rationale, and are found persuasive 
when considered with the rest of the evidence of record.   
They rest on documented medical findings, and are not the 
result of speculation.  

The preponderance of the evidence is against the claim of 
service connection for cause of the veteran's death and the 
benefit of the doubt doctrine does not apply.


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


